Me. Justice del Toeo
delivered the opinion of the court.
The complaint in this case reads:
"I, Pablo Caucel, I. P., * * * charge Clemente Borque, a chauffeur with special license, with violating section 12(a) of the Motor Vehicles Act of April 13, 1916, in the following manner: That at noon, on September 5, 1916, and at Stop 16% of the Santurce highway, in the Municipal Judicial District of San Juan, P. R., the said defendant, while driving his own car No. 519, wilfully and maliciously failed to take proper precautions in the operation of said car to insure the safety of lives and property, causing the car to strike the boy Joaquín Sola, who received bruises for which he was treated in the emergency hospital .at Santurce. This act is contrary to the law provided for such eases.”
Upon this complaint Borque was tried in the jbistrict Court of San Juan, Section 2, for “violation of the Motor Vehicles Act” and sentenced to one month in jail. Feeling aggrieved by the judgment, he took the present appeal and assigned as error that the complaint charged him with no often so whatever and, therefore, that he could not be legally punished.
The fiscal maintains that the complaint is sufficient as it follows the wording of the statute.
*554We have considered the case and, in our opinion, the appellant is right. The complaint did not charge the defendant with any specific violation of law. Nor did it follow the wording of the statute. Section 12 of Act No. 75 of 1916,-alleged to have been violated, contains eight subdivisions. The first is general and the others refer to specific cases. In a complaint laid under this section it is not sufficient to allege that the chauffeur “did not take the proper precautions in the operation of said car to insure the safety of lives and property” in order to conclude that the words of the statute were followed; but it is necessary to specify also that the chauffeur committed some act in violation of one or more of the several specific provisions contained in the said section.
The appeal should be sustained and the defendant discharged.

Reversed.

Justices Wolf, Aldrey and Hutchison concurred.
Mr Chief Justice Hernández took no part in the decision of this case.